—In consolidated child protective proceedings pursuant to Family Court Act article 10, the appeal is from a dispositional order of the Family Court, Dutchess County (Amodeo, J.), entered June 25, 1992, which granted the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
The record indicates that the respondent voluntarily, knowingly, and intelligently stipulated to waive his right to appeal from the fact-finding adjudication in exchange for the agreed upon dispositional order. Having failed to show any grounds upon which to vacate the stipulation of settlement (see, Hallock v State of New York, 64 NY2d 224; Matter of Frutiger, 29 NY2d 143; Bellefleur v Gervais, 201 AD2d 524; Bailey v New York City Tr. Auth., 196 AD2d 854), the respondent cannot now appeal from the dispositional order or seek review of the fact-finding determination. Mangano, P. J., Rosenblatt, Miller and Ritter, JJ., concur.